AO 450 (Rev. 5/85) Judgment in a Civil Case




                       United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


POLLY OLSEN,

                               Plaintiff,
                                                         JUDGMENT IN A CIVIL CASE
                     v.                                     Case No. 18-C-1366

H. JEFFREY RAFN, COLLEEN SIMPSON,
RANDY SCHULTZ, MIKE JANDRIN,
JESSE HAGEL, CARLA HEDTKE,
KIM SCHANOCK, GERALD WORRICK,
CATHY DWORAK, DAVID MAYER,
JEFF RICKABY, DOROTHY SADOWSKI,
RICHARD STADELMAN, BEN VILLARRUEL,
and NORTHEAST WISCONSIN
TECHNICAL COLLEGE DISTRICT BOARD,

                               Defendants.


☐         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
          tried and the jury has rendered its verdict

☒         Decision by Court. This action came before the Court for consideration.

      IT IS HEREBY ORDERED AND ADJUDGED that Polly Olsen recover nominal
damages in the amount of $1.00; and

       IT IS FURTHER ORDERED AND ADJUDGED that the Defendants violated
Polly Olsen’s First Amendment rights by prohibiting her from handing out Valentines on
February 14, 2018; and




      Case 1:18-cv-01366-WCG Filed 09/13/19 Page 1 of 2 Document 28
        IT IS FURTHER ORDERED that the Defendants are enjoined from applying Northeast
Wisconsin Technical College’s “Freedom of Speech, Expression, and Public Assembly Policy”
so as to prohibit students from offering other students Valentines or similar notes.


                             Approved:         s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court
      Dated: September 13, 2019

                                               STEPHEN C. DRIES
                                               Clerk of Court

                                               s/ Terri Lynn Ficek
                                               (By) Deputy Clerk




    Case 1:18-cv-01366-WCG Filed 09/13/19 Page 2 of 2 Document 28
